DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction (Species)                                                                                                                                                    
Claims 1-35 are pending. Claims 1-2, 7-13, 16-19, 24-30, and 33-35 are generic. Within claims 1-39 there exist multiple groups of patentably distinct species labeled as Groups A-B. Applicant is required under 35 U.S.C. 121 to elect a single patentably distinct species from each patentably distinct group of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The patentably distinct groups of species and patentably distinct species are as follows (a sample election is provided below): 

GROUP A
i. Claims 3 and related claim 20 directed to wherein each base station comprises a database of items and the communication application is configured to display items in a plurality of different fonts and/or color schemes dependent upon the selected base station.
ii. Claim 4-6 and related claims 21-23 directed to wherein the communication application is configured to facilitate interrogation of a remote database of criteria. 





GROUP B
i. Claim 14 and related claim 31 directed to wherein the base station is provided remotely from both the preparation station and the user interfacing network unit.
ii. Claim 15 and related claim 32 directed to wherein the preparation station and the base station are formed as a single unit comprising a communication module and a display screen.


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their recognized divergent and materially distinct subject matters, which require unique considerations with respect to the applicable prior art as well as requiring uniquely different fields of search (e.g. for employing different search queries, consulting searching different classes/subclasses). The distinct focus of the various species raises distinct and unique considerations with respect to the prior art such that the body of art applied to one species would not, at least partially, be applicable to the other remaining species. Lastly, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) (or 112, first paragraph). 


SAMPLE ELECTION
Applicant elects the following species (with/without) traverse for examination on the merits: Species (A)(ii), (B)(i). 
Electing species from each group as above would result in claims 1-2, 4-14, 16-19, 21-30, and 32-35 being examined on the merits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619